DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 17/078,809, was filed on October 23, 2020, and is a continuation of 15/633,310, filed 06/26/2017 (now U.S. Patent 10,817,940), which claims priority from Provisional Application 62/357,627, filed July 1, 2016.  
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
This Non-Final Office Action is in response to Applicant’s communication of January 29, 2021.
Claims 2-12 are pending, of which claims 2, 7, and 12 are independent.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 01/29/2021 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Independent claim 2 recites “in response to detecting the selection of the circle” in line 16 of the claim.  However, unlike independent claim 7, which recites the step “detecting, by the at least one processor, a selection of the circle via the display”, claim 2 does not recite such a step.  Therefore, there is insufficient antecedent basis for this limitation (“in response to detecting the selection of the circle
Dependent claims 3-6 are also rejected, by virtue of dependence on the rejected independent claim 2. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the grounds of obviousness-type nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent 10,817,940 B2 to Jaycobs, in view of “Convergence of Insurance and Financial Markets” to Cummins and Weiss (2009), and further in view of “Financial Hedging the Risk of Hurricanes” to Cui et al. (Jan. 22, 2016). 
(Effective filing date of present application: July 1, 2016. Effective filing date of U.S. Patent 10,817,940 B2: July 1, 2016)
Independent claims 2, 7, and 12 of the present application are obvious variations of independent claims 1, 6, and 11 of the issued patent, respectively. Although the independent claims at issue are not identical, the present claims are obvious variations of the co-pending application(s), due to shared claim language. 
“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960). See also MPEP § 2131.02. 
The table below underlines and bolds features that are recited in one of independent claim 2 of the pending application and independent claim 1 of the issued patent, but not in the other claim.
U.S. Application No. 17/078,809 
(Present Application)
U.S. Patent 10,817,940 B2
2. An apparatus comprising: 
a memory; 
a display device; 
a network interface to communicate with at least one remote device; 
at least one processor to: 
receive from a remote device a plurality of longitude and latitude coordinate pairs; 
generate in the memory an association between a given longitude and latitude pair and each zip code within a radius of the given longitude and latitude pair; 
detect selection of a given zip code; 
render on the display device a graphical representation of a map and a circle around the given zip code on the map, the circle having a predetermined area; 
change a shade level of the circle, the shade level indicating an available binary option based on whether a hurricane will make landfall within the zip code represented by the circle on the map; 
render on the display device a plurality of landfall probabilities on the map; 
in response to detecting the selection of the circle, receive data indicative of a request to purchase the binary option; 
receive from a remote device a landfall location of the hurricane; 
and in response to identifying whether the landfall location corresponds to the given zip code, calculate a payout of the binary option such that the payout is at least partially based on a strength of the hurricane.

a memory; 
a display device; 
a network interface to communicate with at least one remote device; 
at least one processor to: 
receive from a remote device a plurality of longitude and latitude coordinate pairs;
generate in the memory an association between a given longitude and latitude pair and each zip code within a radius of the given longitude and latitude pair; 
detect selection of a given zip code; 
render on the display device a graphical representation of a map and a circle around the given zip code on the map, the circle having a predetermined area; 
change a shade level of the circle, the shade level indicating an available binary option based on whether a storm will make landfall within the zip code represented by the circle on the map; 
render on the display device a plurality of landfall probabilities on the map; 
in response to detecting the selection of the circle, receive data indicative of a request to purchase the binary option; 
receive from a remote device a landfall location of the storm; and 



Independent claims 7 and 12 of the present application are rejected on similar grounds, because they differ from independent claims 6 and 11 of the issued patent in the same manner as claim 2 of the present application differs from claim 1 of the issued patent.
Moreover, dependent claims 3-6 and 8-11 of the present application are identical to dependent claims 2-5 and 7-10 of the issued patent.
While “hurricane” in claim 2 of the present application differs from “storm” in claim 1 of the issued patent, it would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to apply the method as taught by claim 1 of the issued patent above, to a “hurricane”, as recited in claim 2 of the pending application, because a “hurricane” is a well-known type of “storm”.
Furthermore, while claim 2 of the present application recites:
in response to identifying whether the landfall location corresponds to the given zip code, calculate a payout of the binary option such that the payout is at least partially based on a strength of the hurricane.

which is not recited in claim 1 of the issued patent.
It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to apply the method as taught by claim 1 of the issued patent above, to include the feature “calculating a payout of the binary option such that the payout is at least partially based on a strength of the hurricane”, as recited in claim 2 of the pending application, because binary options are used as a hybrid insurance policy / financial instrument.  As Cummins and Weiss state in the abstract to their article: “These developments have led to the development of hybrid insurance /financial instruments that blend elements of financial contracts with traditional reinsurance as well as new financial instruments  patterned on asset-backed securities, futures, and options that provide direct  access to capital markets.” 
Furthermore, it have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to apply the method as taught by claim 1 of the issued patent above, to include the feature of “in response to identifying whether the landfall location corresponds to the given zip code,”, as recited in claim 2 of the pending application, because the Cui reference (“Financial Hedging the Risk of Hurricanes” to Cui et al.) discloses doing so for a “region” (see top of page 40 of Cui), and doing so by zip code is an obvious variation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention recites a judicial exception (i.e. an abstract idea) without “significantly more”.  
In regards to Step 1 of the Alice/Mayo analysis, all of the claims 2-12 fall within the four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter (See MPEP §2106.03). 
More specifically, claims 7-11 are method claims.  Claim 2-6 are apparatus claims that recite apparatuses comprising a processor operative to perform the method recited in method claims 7-11. Claim 12 is a non-transitory computer-readable medium claims, respectively comprising computer-readable instructions for a method similar to that of claims 2 and 7.  
However, in regards to revised Step 2A, Prong One of the Alice/Mayo analysis, all of the claims 2-12 recite a judicial exception: an abstract idea (See MPEP §2106.04). 
More specifically, claims 2-12 recite “Certain Methods of Organizing Human Activity", specifically “Fundamental Economic Principles or Practices (including Hedging, Insurance, Mitigating Risk)”, “Commercial or Legal Interactions (Including Agreements in the form of Contracts; Legal Obligations; Advertising, Marketing, or Sales Activities or Behaviors; Business Relations)”, or “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” as discussed in MPEP §2106(a)(2) Parts (I) and (II), and in the 2019 Revised Patent Subject Matter Eligibility Guidance. 
See the following claimed steps in independent claims 2, 7, and 12 (emphasis added): " in response to identifying whether the landfall location corresponds to the given zip code, calculate a payout of the binary option such that the payout is at least partially based on a strength of the hurricane.” 
A similar abstract idea was held to be ineligible subject matter in Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 2017 U.S. App. LEXIS 24781 (Fed. Cir. Dec. 8, 2017): 
Under Alice, the claims of the ’582 patent are manifestly directed to an abstract idea, which the district court accurately described as “local processing of payments for remotely purchased goods.” Inventor Holdings, 123 F. Supp. 3d at 561 (citing ’582 patent col. 1 ll. 6–10). The idea that a customer may pay for items ordered from a remote seller at a third-party’s local Alice. 134 S. Ct. at 2355 (quoting Le Roy v. Tatham, 55 U.S. 156, 175 (1852) (“A principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be patented, as no one can claim in either of them an exclusive right.”)). As we explained in Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012), the abstract idea exception to patent eligibility disallows the patenting of “basic concept[s],” such as “processing information through a clearinghouse,” because no entity is entitled to “wholly preempt” such concepts. Id.; see also Alice, 134 S. Ct. at 2354.

A similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the U.S. Supreme Court in Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2356-57, 110 USPQ2d 1976, 1982 (2014). 
In addition, a similar abstract idea implemented on a general purpose computer was held to be ineligible subject matter by the Court of Appeals for the Federal Circuit in buySAFE Inc. v. Google, Inc. (see MPEP § 2106.04(a)(2)(I)(A)): 
An example of a case identifying a concept relating to performance of a financial transaction as abstract is buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 112 USPQ2d 1093 (Fed. Cir. 2014).  The patentee in buySAFE claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for an online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094. The Federal Circuit described the claims as directed to an abstract idea because they were "squarely about creating a contractual relationship--a ‘transaction performance guaranty’." 765 F.3d at 1355, 112 USPQ2d at 1096.

Furthermore, also according to MPEP § 2106.04(a)(2)(I)(A), another example of a concept relating to performance of a financial transaction being found to be abstract is Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1054, 123 USPQ2d 1100, 1108 (Fed. Cir. 2017), in which the patent disclosed processing an application for financing a purchase. 
In regards to revised Step 2A, Prong Two of the Alice/Mayo analysis, the pending claims recite an “abstract idea”, because the judicial exception is not integrated into a "practical application" of that exception. 
More specifically, according to the USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register’s “Notices”, at Vol. 84, No. 4, p.54-55, (Jan. 7, 2019), at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf (emphasis added): 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.

In contrast, the presently pending claims recite additional elements that are so broad that they impose no meaningful limit on the judicial exception, such that the claim is not more than a drafting effort designed to monopolize the judicial exception. 
More specifically, all additional elements in the claims (that are added to the judicial exception) merely do “no more than generally link the use of a judicial exception to a particular technological environment or field of use”. 
For example, independent claims 2, 7, and 12 recite “in response to identifying whether the landfall location corresponds to the given zip code, calculate a payout of the binary option such that the payout is at least partially based on a strength of the hurricane”, but do not recite how this is done, thereby monopolizing the judicial exception.  
In regards to Step 2B of the Alice/Mayo analysis, claims 2-12 do not recite additional elements that are sufficient to amount to “significantly more” than the judicial exception. 
The claims 2-12 merely add the words “apply it” (or an equivalent) to the judicial exception, or mere instructions to implement the abstract idea on a computer, as discussed in MPEP § 2106.05(f), which states the following (emphasis added): 
By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).

Nothing is done with the calculated value after it is calculated, so there is no “concrete, useful, tangible result” from the calculation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0059355 A1 to Horowitz (“Horowitz”, Filed Sept. 14, 2007.  Published Mar. 6, 2008). See especially Figure 27 and para. [0229]:
[0229] In the preferred embodiment, by selecting the desired region with a mouse press, the graphical user interface responds by enlarging a portion of the display showing the selected region and its surrounding regions, in the manner shown in FIG. 27. In this figure, the selected region is Palm Beach, Fla., designated by the financial activity as an “Individual County,” indicating that the region corresponds to the geographical and/or political boundary of that county of the State of Florida. The pop-up message 644 appears, as before, with information for the region selected, and the textual button 636 is highlighted in the tabular component 638, and centered in that table area. If desired, additional buttons (not shown) can be provided to afford the user the opportunity to place an investment for the selected region, and/or to select the neighboring regions, or to select additional individual regions.

US 2011/0087580 A1 to Patterson et al. (“Patterson”, Filed May 19, 2010. Published Apr. 14, 2011). See especially para. [0013]:
[0013] Insurance futures are traded on exchanges such as the Insurance Futures Exchange, and have a binary settlement value determined by the occurrence of a natural catastrophe. The final settlement value may also depend on the level of industry losses caused by the natural catastrophe. For example, the Florida Hurricane contracts traded on the Insurance Futures Exchange settle at 100, in the event of a Florida hurricane causing more than $US 20 Billion in industry losses. Otherwise, if either no events occur or if the event does not cause more than $US 20 Billion in industry losses, the contract settles at 0.  

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300. 


Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

August 12, 2021